United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-1351
                                 ___________

Steven L. Reed,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Choice Hotel International, doing        *
business as Clarion Hotel; City of       * [UNPUBLISHED]
Springfield, Missouri; Muhammed          *
Salam, individually and in official      *
capacity; Springfield, MO Police         *
Department; Steve Stepp; John Does; *
Jane Does; Gail Ann Campbell,            *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: January 13, 2010
                              Filed: January 19, 2010
                               ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.
       In this civil rights action, Steven Reed appeals the District Court’s1 dismissal
of his claims against Choice Hotel International and the Court’s grant of summary
judgment in favor of the City of Springfield, Missouri.2 After careful de novo review,
see Schaaf v. Residential Funding Corp., 517 F.3d 544, 549 (8th Cir.), cert. denied,
129 S. Ct. 222 (2008); Anderson v. Larson, 327 F.3d 762, 767 (8th Cir. 2003), we
affirm, see 8th Cir. R. 47B. We dismiss all pending motions as moot.
                          ______________________________




      1
        The Honorable Sarah W. Hays, United States Magistrate Judge for the Western
District of Missouri, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
      2
       Reed has waived any challenge that he may have to the dismissals of
defendants Muhammed Salam, the Springfield Police Department, Steve Stepp, John
Does, Jane Does, and Gail Ann Campbell. See Pritchett v. Cottrell, Inc., 512 F.3d
1057, 1059 n.2 (8th Cir. 2008) (noting that points not meaningfully argued in an
opening brief are waived).

                                         -2-